         Case 1:17-cv-00227-CSM Document 56 Filed 06/04/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc.,                 )
                                             )
               Plaintiff,                    )      ORDER
                                             )
       vs.                                   )
                                             )
Northland Royalty Corporation,               )      Case No. 1:17-cv-227
                                             )
               Defendant.                    )


       The court shall conduct a status conference with the parties by telephone on June 18, 2020,

at 10:00 AM CST to discuss the revisions to the scheduling order and the motion to amend the

pleadings. To participate in the conference call, the parties should dial (877) 810-9415 and enter

access code 8992581.

       IT IS SO ORDERED.

       Dated this 4th day of June, 2020.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
